BRANNON, President,

(dissenting) :

Judge Sanders and I dissent for the reason that to two-indictments the defendant pleaded guilty, and as to the third took no exception to the indictment by demurrer or motion in arrest of judgment. We grant that on demurrer the indictments would be . bad, but only in a matter of specification They charge substantially an offense, only lacking in specifying the kind of sale, whether on Sunday, to an infant, to-one intoxicated, or otherwise. It is going far to say that one confessing himself guilty under such an indictment should be let off. He waived such defect. We are unwill*267ing to cast aside the confession on two indictments and the verdict on the other. We are willing to reverse the judgment, but not willing to quash the indictments. We would reverse the judgment and remand the causes to the circuit court, with direction to award writs of capias ad audiendum judicium, and proceed to render such judgments upon the confessions and verdict as the court may see proper. If a, defendant is not in court when sentence of jail is made, what writ is there to hunt him and put him in jail ? I do not know any. State v. Campbell, 42 W. Va. 247, says that no imprisonment can be imposed until he is brought into court under a capias to hear judgment.